Citation Nr: 1232403	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-29 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment of unauthorized medical expenses for medical treatment received at Christus St. Frances Cabrini Hospital from May 13, 2007 to May 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Jackson, Mississippi, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses.

While the Veteran requested a hearing before the Board in October 2008, he withdrew this request in writing in May 2009.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  On May 12, 2007, the Veteran was admitted to Christus St. Frances Cabrini Hospital for syncope with nausea, vomiting, abdominal pain, and loss of bladder control.

2.  On May 13, 2007, the Veteran could have been safely discharged or transferred to a VA or other Federal facility.

3.  At the time of his hospitalization, the Veteran was not service connected for coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Christus St. Frances Cabrini Hospital from May 13, 2007 to May 29, 2007 have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of the claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.


II.  Analysis

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011). 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011). 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2011). 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. § Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2011).

If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

First, the Board observes that the Veteran fails to satisfy the criteria for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Veteran's current service-connected disabilities are coronary artery disease, status post coronary artery bypass and posttraumatic stress disorder.  

The Veteran was admitted to the hospital on May 12, 2007 for syncope.  He was then diagnosed as having coronary artery disease, anomalous right coronary artery, and aortic insufficiency.  He underwent coronary artery bypass graft on May 24, 2007 and was discharged from the hospital on May 29, 2007.  However, service connection for coronary artery disease is effective from July 20, 2007.  Therefore, the Veteran's coronary artery disease was not an adjudicated service-connected disability at the time of his hospitalization in May 2007, and he was not being treated for a nonservice-connected disability that was associated with or aggravating a service-connected disability.  The only service-connected disability in effect in May 2007 was posttraumatic stress disorder, rated 30 percent disabled.  Therefore, the Veteran was not hospitalized for an adjudicated service-connected disability in May 2007 and he was not rated 100 percent disabled for any other disability.  The effective date of the grant of entitlement to service connection for coronary artery disease is not at issue, and the Veteran has not contended that the award of service connection should be granted as of an earlier date.  As the Veteran was not service connected for coronary artery disease at the time of his private treatment, the Board finds that 38 U.S.C.A. § 1728 is not for application with respect to this claim.  Accordingly, the Board must now consider whether the Veteran is entitled to private emergency medical care reimbursement for a nonservice-connected disability under the provisions of the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

In this regard, the threshold question is whether the Veteran was stable on May 13, 2007 to be transferred to a VA facility for the remainder of his treatment.  

As noted above, the Veteran was admitted to the hospital on May 12, 2007 for syncope with abdominal pain, nausea, vomiting, and loss of bladder control.  He had been in a vehicle with his brother, who brought him to the emergency room.  VA's July 2007 determination shows that the Veteran's expenses for May 12, 2007 were reimbursed.  As such, the emergent nature of the Veteran's hospital admission is not at issue.  Instead, the claim turns on whether the Veteran's status stabilized during his hospitalization, such that he could have been transferred to a VA or other Federal facility.  38 C.F.R. § 17.1002(d).  He meets all of the other criteria associated with entitlement to this benefit.

A May 22, 2007 VA outpatient record shows that the facility in Alexandria, Louisiana was informed of the Veteran's status via fax.  It was noted that the hospitalization was emergent and there had been no authorized episode of care.  It was noted that it was a possible Millennium bill.  The Veteran's requested transfer was to the Alexandria VAMC.  He was sent a transfer packet with instructions.  A May 24, 2007 VA outpatient entry shows that the Veteran had undergone coronary artery bypass graft on May 23, 2007 and remained in the intensive care unit.

In the July 2007 VA determination, a registered nurse, who reviewed the Veteran's hospitalization records, indicated that the Veteran was admitted for observation following syncope on May 12, 2007.  An EKG showed no acute changes.  A catherization was done on May 15, 2007, and a coronary artery bypass graft was done on May 23, 2007.  The VA nurse indicated that only one night was authorized for reimbursement, because the Veteran was stable for transfer to VA on May 13, 2007.  The cardiac workup could have been done at the Houston VAMC.

In a February 2008 written statement, the Veteran indicated that he arrived at the hospital on a Friday night, May 11, 2007.  He woke up Saturday morning, May 12th, and was moved to the cardiac unit, where more tests were conducted on that day and the next.  He stated that someone from the hospital talked to the VA facility on May 14, 2007 to confirm his status as a veteran.  The Veteran stated that he was aware that he was covered for treatment at a hospital in an emergency until he could be moved to a VA facility.  He asserts that he was not completely stable at this time, as his blood pressure was high, and there was swelling in his ankles.  He was also sedated.  He indicated that he asked to be released from the hospital prior to his scheduled surgery on May 23, 2007, but the doctor felt that this would not be safe.  He then underwent surgery on May 23, 2007 and stayed in the hospital until May 29, 2007 for recovery.

In an October 2008 written statement, the Veteran asserts that if he had been transferred to another hospital before his surgery, he would have had a heart attack and died.  

The Veteran indicates that he was aware that VA would only cover expenses at a private hospital until he could be transferred to a VA facility.  In addition, while the Veteran asserts that the private hospital contacted the VAMC on May 14, 2007, the evidence shows that this did not occur until May 22, 2007, and the Veteran's transfer request was not received until May 24, 2007, after his surgery.  Nevertheless, neither the Veteran nor his representative has contended that prior authorization for this private hospitalization was obtained.

Therefore, at issue is whether the Veteran's condition had stabilized on May 13, 2007, such that he could be transferred to a VA facility for the remainder of his treatment.  While veterans are competent to provide opinions regarding some medical matters, Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Board finds that the opinion provided by the VA registered nurse is more probative than the Veteran's lay statement.  The VA nurse has specialized medical training and knowledge, and there is no evidence that the Veteran has such training.  The Veteran opined that he would have died if he had been transferred after May 13, 2007, but he offers no support for his conclusion and does not assert that any physician or other medical personnel informed him that this was the case.  The VA nurse provided a rationale, which included specific findings from the Veteran's hospitalization records to support her determination that the Veteran could have been transferred on May 13, 2007.  

The Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002.  The more persuasive evidence indicates that the Veteran was stable on May 13, 2007 and could have been transferred to a VA or other Federal facility for the remainder of his treatment.  Therefore, he does not satisfy all of the criteria necessary for entitlement to reimbursement.  As the preponderance of the evidence is against a finding that the Veteran is entitled to reimbursement under the criteria of 38 C.F.R. § 17.1002, the claim must be denied.


ORDER

Entitlement to payment of unauthorized medical expenses for medical treatment received at Christus St. Frances Cabrini Hospital from May 13, 2007 to May 29, 2007, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


